                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

ALIX FRECK,

      Plaintiff,

vs.                                      CASE NO.: 1:20-cv-00217-AW-GRJ
                                                   JURY DEMANDED
ALACHUA COUNTY LIBRARY
DISTRICT,

     Defendant.
_______________________________/

                             AMENDED COMPLAINT

      Plaintiff, Alix Freck (hereinafter “Freck”), hereby sues Defendant, Alachua

County Library District (hereinafter “ACLD”), and alleges the following:

                            JURISDICTION AND VENUE

      1.     This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331, and 1343, as this action arises under the First Amendment of

the Constitution of the United States of America and 42 U.S.C. §§ 1983, 1985.

Declaratory and injunctive relief is sought pursuant to 28 U.S.C. §§ 2201 and 2202.

      2.     Venue is proper in this court under 28 U.S.C. § 1391 because Defendant

Alachua County Library District exists in this District and the acts and actions which

give rise to the claims asserted in this Complaint occurred in this District.
       3.     This Court has personal jurisdiction over the Defendant in this action

because its unconstitutional and unlawful actions occurred in the State of Florida.

                                      THE PARTIES1

       4.     Plaintiff Alix Freck resides in Alachua County, Florida. At the time of

the incidents giving rise to her claims, Freck was an employee at Alachua County

Library District.

       5.     Defendant Alachua County Library District is a political subdivision of

the State of Florida organized and existing under Title XVIII of the Florida Statutes,

which governs the operation and policies of the public libraries within the state. The

ACLD maintains its principal office at 401 East University Avenue, Gainesville,

Florida 32601.

       6.     Shaney Livingston is, and at all relevant times hereafter mentioned was,

the Library Director of Alachua County Library District.

       7.     Joyce West is, and at all relevant times hereafter mentioned was, the

Public Services Division Director of Alachua County Library District.

       8.     Wantanisha Morant is, and at all relevant times hereafter mentioned was,

the Human Resources Director of Alachua County Library District.




1The individuals listed in paragraphs 6-9 are not parties to this lawsuit, but rather, are listed
because they are relevant witnesses.


                                               2
      9.      Emily Young is, and at all relevant times hereafter mentioned was, the

Public Services Administrator of Alachua County Library District.

                                          FACTS

      10.     Freck was employed with ACLD in Alachua County, Florida starting in

April 2012.

      11.     At all relevant times, Freck was an employee of ACLD.

      12.     Freck never received any discipline during her career at ACLD and was

in fact promoted to a supervisory position in February 2020 resulting in a six-month

probationary period.

      13.     On or about June 3, 2020 Freck posted on her Facebook account, a video

made by a pair of YouTube content creators, speaking on the recent Black Lives Matter

political movement.

      14.     On or about June 4, 2020, a coworker and friend of Freck made her own

post regarding the recent Black Lives Matter political movement and Freck

commented on this post describing her personal views on the movement. Freck and

this coworker/friend frequently discussed political matters together.

      15.     Subsequently, another coworker saw the June 4th post with Freck’s

commentary and decided to join the discussion. This coworker expressed her

disagreement with Freck’s political opinion.




                                           3
      16.    Freck had also previously made Facebook posts and commentary

regarding her political opinion surrounding firearm ownership and use.

      17.    The ACLD’s technology, accounts, or internet connection was not used

to create the Facebook posts described above, nor was Freck on ACLD grounds or at

any work-related events when the post was made.

      18.    According to ACLD, some of Freck’s coworkers saw the posts on

Facebook and reported them to the ACLD administration.

      19.    On or about June 8, 2020, Livingston and Morant met with Freck to

discuss the above mentioned posts and commentary and advised Freck that her

coworkers were upset by her posts and commentary and further, that they were seeking

legal advice from ACLD’s legal team on how to proceed.

      20.    During the June 8th meeting, Defendant Livingston further advised Freck

not to post anything on Facebook and that this situation would not be mentioned in her

file and that she would not be disciplined.

      21.    Freck deleted her Facebook account as a result of the June 8th meeting.

      22.    On or about June 23, 2020, Freck met with Young, West, Morant, and

Livingston where Young provided Freck a copy of a memorandum terminating Freck’s

probation and demoting her.

      23.    At the June 23rd meeting, Freck requested to be placed in a different

position than the one offered to her so that her commute would be more convenient,



                                              4
but she ultimately gave notice of resignation from her employment with ACLD on or

about June 24, 2020, pursuant to a constructive discharge.

      24.    Despite the fact that the posts and commentary were not created at the

workplace, outside of work hours, and without any connection to ACLD, and that the

post unequivocally did not cause any inability for Freck to supervise, ACLD

immediately subjected Freck to demotion for speech that was on a matter of public

concern occurring outside of her official duties.

      25.    At all times material hereto, ACLD had in effect a Social Media Directive

which permits ACLD authorities to impose discipline upon an employee for conduct

that violates state and federal law as well as conduct that is not in line with generally

accepted professional/ethical standards, conduct that represents ACLD negatively, and

conduct that would disrupt library operations and processes.

      26.    Upon information and belief, Young, West, Morant, and Livingston

made the decision to demote Freck for her speech.

      27.    The demotion resulted in Freck’s constructive employment termination

from ACLD since her earning capacity was severely diminished with no possible

recovery in sight.




                                           5
                                       COUNT I
           VIOLATION OF THE FIRST AMENDMENT OF THE UNITED STATES
              CONSTITUTION, 42 U.S.C. § 1983 AND § 1988 – PUNISHMENT

       28.     Freck re-alleges and re-avers paragraphs one (1) through twenty-seven

(27) of the Complaint as if set forth herein.

       29.     Freck’s Facebook communication away from the workplace constitutes

speech protected by the First Amendment to the United States Constitution, as applied

to the States through the Due Process Clause of the Fourteenth Amendment.

       30.     A public employer cannot punish a public employee for exercising her

free speech rights when the speech is on a matter of public concern, made as a private

citizen.

       31.     Moreover, even if public employers have the authority to punish public

employees for speech on matters of public concern made as private citizens, Freck’s

speech did not restrict the operational efficiency of the public employer.

       32.     The Facebook posts were not directed at ACLD or to anyone employed

at ACLD or who visited ACLD, therefore there was no specific or significant fear of

future restrictions of the operational efficiency of the public employer.

       33.     Defendant’s punishment of Freck violated clearly established

constitutional rights.




                                            6
                                      COUNT II
       VIOLATION OF THE FIRST AMENDMENT OF THE UNITED STATES
           CONSTITUTION, 42 U.S.C. § 1983 AND § 1988 – POLICIES

      34.    Freck re-alleges and re-avers paragraphs one (1) through twenty-seven

(27) of the Complaint as if set forth herein.

      35.    The ACLD’s Social Media Directive permits ACLD authorities to

impose discipline upon an employee for conduct that violates state and federal law as

well as conduct that is not in line with generally accepted professional/ethical

standards, conduct that represents ACLD negatively, and conduct that would disrupt

library operations and processes.

      36.    ACLD may not punish employees for speech made as a private citizen on

matters of public concern that is otherwise protected by the First Amendment.

      37.    The ACLD’s Code of Conduct is vague and overbroad and resulted in

Freck being disciplined for constitutionally protected speech and/or expressive

conduct made as a private citizen on matters of public concern.

      WHEREFORE, Plaintiff requests that the court order relief against the

Defendant and in favor of Plaintiff as follows:

       A.     A declaration that Defendant’s conduct as set forth above violated

              Freck’s constitutional right to free speech under the United States

              Constitution.

       B.     Preliminary and permanent injunctive relief against Defendant,



                                            7
including:

i.     Requiring Defendant to place a corrective statement in Freck’s

       personnel record file noting that she was unconstitutionally

       disciplined and her free speech rights were violated;

ii.    Enjoining Defendant from any further attempts to regulate,

       discipline, or punish other public employees based on their

       constitutionally protected speech on matters of public concern

       made as private citizens;

iii.   Ordering Defendant to permanently revise the ACLD Social

       Media Directive and other policies and procedures that

       facilitated the unconstitutional intrusion upon Freck’s

       constitutional rights in order to safeguard the constitutional

       rights of public employees at ACLD by making clear that

       Defendant has no authority to regulate, discipline, or punish

       public employees based on their constitutionally protected

       speech on matters of public concern made as private citizens.

       Alternatively, the Social Media Directive should be clarified so

       that it does not punish constitutionally protected speech that is

       not affecting the efficient operation and processes of the public

       employer;


                            8
      C.    An order granting Plaintiff judgment and an award of damages in an

            amount to be determined at trial.

      D.    An order awarding Plaintiff her costs of suit, including reasonable

            attorney’s fees and expenses, pursuant to 42 U.S.C. § 1983 and §

            1988.

      E.    That the Court award Plaintiff such additional and further relief as

            this Court deems equitable and just.

Dated October 14, 2020.

                              Respectfully submitted,

                              By: /s/ Ryan B. Hobbs
                              Ryan B. Hobbs, Esq.
                              Fla. Bar No. 44179
                              BROOKS, LEBOEUF, FOSTER,
                                 GWARTNEY, LEACE & HOBBS, P.A.
                              909 East Park Avenue
                              Tallahassee, Florida 32301
                              850-222-2000 / 850-222-9757 (fax)
                              rhobbs@tallahasseeattorneys.com
                              jeanetta@tallahasseeattorneys.com

                              and

                              Cord Byrd, Esq.
                              Fla. Bar No. 134406
                              LAW OFFICE OF CORD BYRD, P.A.
                              1015 Atlantic Blvd., #281
                              Atlantic Beach, Florida 32233
                              Phone: 904-246-2404
                              cord@cordbyrdlaw.com
                              esther@cordbyrdlaw.com


                                       9
                               Attorneys for Plaintiff

                         CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing has been sent to all counsel of record

through electronic service utilizing the Court’s CM/ECF system, this 14th day of

October, 2020.

                               /s/ Ryan B. Hobbs
                               Ryan B. Hobbs




                                        10
